Exhibit 10.9

LTX-CREDENCE CORPORATION

Restricted Stock Unit Agreement

Granted Under 2010 Stock Plan

 

1. Grant of Award.

This Agreement evidences the grant by LTX-Credence Corporation, a Massachusetts
corporation (the “Company”) on             , 201_ (the “Grant Date”) to
             (the “Participant”) of              restricted stock units of the
Company (individually, an “RSU” and collectively, the “RSUs”). Each RSU
represents the right to receive one share of the common stock, $0.05 par value
per share, of the Company (“Common Stock”) as provided in this Agreement and in
the Company’s 2010 Stock Plan (the “Plan”). The shares of Common Stock that are
issuable upon vesting of the RSUs are referred to in this Agreement as “Shares.”

 

2. Vesting; Forfeiture.

(a) This award shall vest as follows:

[attach vesting schedule]

(b) In the event that the Participant’s employment with the Company terminates
for any reason other than by reason of death or disability, any portion of this
award that is not vested as of the date of such termination shall be forfeited.
In the event that the Participant’s employment with the Company terminates by
reason of death or disability, this award shall be fully vested. For this
purpose, “disability” shall mean the inability of the Participant, due to a
medical reason, to carry out his duties as an employee of the Company for a
period of six consecutive months. For purposes of this Agreement, employment
with the Company shall include employment with a parent or subsidiary of the
Company.

 

3. Distribution of Shares.

(a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a vesting date but before
distribution of the corresponding Shares), as soon as administratively
practicable after each vesting date, the Shares of Common Stock represented by
RSUs that vested on such vesting date.

(b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

 

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 

5. Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.



--------------------------------------------------------------------------------

6. Provisions of the Plan; Reorganization Event; Change in Control Event.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

7. Withholding Taxes, Section 83(b) Election.

(a) No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

(b) The Company agrees that the Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the RSU creating the tax
obligation, valued at their Fair Market Value (as defined in the Plan);
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income). The
Participant hereby elects to satisfy the tax withholding obligations by delivery
of shares of Common Stock retained from this RSU.

(c) The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to this award.

 

8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service through the dates specified in Section 2 hereof (not through the act of
being hired or receiving the RSU award). The Participant further acknowledges
and agrees that the transactions contemplated hereunder and the vesting schedule
set forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

2



--------------------------------------------------------------------------------

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

(j) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) understands the terms and consequences of this
Agreement; and (iii) is fully aware of the legal and binding effect of this
Agreement.

(k) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LTX-CREDENCE CORPORATION By:           Participant’s Signature      

Print Name

Address

 

 

3